EXHIBIT A.2
    COMMERCIAL ARBITRATION RULES
         DEMAND FOR ARBITRATION




8
                      Exhibit A – Brief Description of the Dispute
Claimant Automatic Ice Maker Company (“Automatic Ice”) seeks a declaration of the
parties’ status and legal rights under an expired distribution agreement. According to
Section 14 of its terms, the parties' 2019 Distributor Agreement (the “Agreement”), in
order to be extended, requires Respondents to “notify [Automatic Ice]…prior to the
expiration of the then current term.” When Respondents did not provide this
notification of renewal prior to December 31, 2019, the Agreement simply expired
(“This Agreement shall be effective for a period of one year from and after the date first
above written [Jan. 1, 2019].”) The parties then operated for a period of months without
a master agreement and on an order-to-order basis, during which time Respondents
confirmed they did not wish to enter into any new distribution agreement.

Notwithstanding the expiration of the Agreement much earlier, Respondents in
February 2021 sent a purported “notice of breach” of the Agreement, followed by a
“notice of termination,” implying the Agreement had remained in effect through 2021
and that Automatic Ice had somehow breached it. Respondents also made a series of
demands for performance under the Agreement as if it had never expired, going so far
as to initiate an unwarranted legal action in the Northern District of Georgia. See
Exhibit B. Because these actions by Respondent have created uncertainty concerning its
legal rights, Automatic Ice seeks a declaration 1) that the Distribution Agreement
expired as of January 1, 2020; 2) that no breach by Automatic Ice or default of the
Distribution Agreement in 2020 or 2021 did or could have occurred; and 3) of the
parties' respective post-expiration obligations concerning conclusion of their business
relationship.

A copy of the arbitration clause in the Agreement, specifying “cancellation” and
“breach” as among the matters subject to mandatory arbitration, is reproduced as
Exhibit C. The full Distribution Agreement is included as Exhibit D.

Because Respondents have used their false allegations of a breach and other
disparagement to competitively harm Automatic Ice, Claimant also reserves the right,
following discovery in this matter, to amend its demand to address Respondents' unfair
competition.
Exhibit B – Andrew Flake March 26, 2021 Letter to Sean Gordon
                                                                                           Atlanta Office
                                                                          171 17th Street NW, Suite 2100
                                                                                 Atlanta, GA 30363-1031
                                                                             Direct phone: 404.873.7026
                                                                                 Direct fax: 404.873.7027
                                                                          E-mail: andrew.flake@agg.com


                                          March 26, 2021


VIA E-MAIL (Sean.Gordon@thompsonhine.com)

Hoshizaki America, Inc. and
Hoshizaki Northeastern Distribution Center, Inc.
Attn: Sean A. Gordon, Esq.
Thompson Hine
Two Alliance Center
3560 Lenox Road, Suite 1600
Atlanta, Georgia 30326


         Re:   Response to Purported Notice of Termination dated March 18, 2021 from
               Hoshizaki America, Inc. and Hoshizaki Northeastern Distribution Center, Inc.
               (together, “Hoshizaki”)

Dear Sean:

As I e-mailed last week, I am responding by more formal letter on behalf of Automatic Ice Maker
Company (“Automatic Ice”) to the Notice of Termination from Hoshizaki dated March 18, 2021.
Consistent with our understanding, in lieu of any form of notice that would otherwise be required, I
am sending correspondence directly to you as Hoshizaki counsel.

To begin with, Automatic Ice disputes that the notice of termination is in any way proper. Under
Section 14 of its terms, the Distributor Agreement, in order to be extended, requires Hoshizaki to
“notify Distributor…prior to the expiration of the then current term.” When Hoshizaki did not
notify Automatic Ice prior to December 31, 2019 that it wished to extend the Agreement, the
agreement simply expired (“This Agreement shall be effective for a period of one year from and
after the date first above written [Jan. 1, 2019].”) A “Notice of Termination,” issued after the
Agreement had long since expired, was therefore superfluous and a nullity.

Its content is also improper, in that no breach or delinquency of an expired agreement could or did
occur.1 During 2020, the parties did business without any distributor agreement in place, on an

1
 The original “Notice of Delinquency” dated February 19, 2021 was similarly defective, in that no
breach or “delinquency” of an expired agreement had occurred or could occur as of February 19,
2021.


16366761v1
order-to-order basis. Not only did Hoshizaki consent to such an arrangement, it actively promoted
it, refusing to enter into any replacement agreement and instead, even at a time when Hoshizaki had
presumably already decided to enter into any new agreement, encouraging Automatic Ice to step up
its purchases. Through most of 2020, even after Hoshizaki communicated that it would be
discarding its three-decades long distributorship arrangement with Automatic Ice, it permitted
Automatic Ice to continue to issue purchase orders. It never once suggested it had concerns about
payment or that any “breach” existed.

In view of those facts, Automatic Ice has serious concerns about the reasons that Hoshizaki would
try to manufacture a non-existent claim of breach. As noted, no breach was even possible because
the previous 2019 distributor agreement was already expired. 2 I will pass over a detailed discussion
of how Hoshizaki decided to end a valued business relationship. It did so in an abrupt and cursory
way that treated Automatic Ice and its founder Jordan Singer with so little respect. Automatic Ice
has been a good business partner whose successes Hoshizaki celebrated many times and with many
awards over the years, and no one reviewing those circumstances would say Hoshizaki’s treatment
of Automatic Ice has been consistent with the values Hoshizaki espouses.

But then for Hoshizaki to go on the attack, and to pretend that the rupture of the business
relationship was because of some action by Automatic Ice, is really beyond the pale. Having sent
void notices of breach under and termination of an expired agreement, Hoshizaki is aggressively
seeking to take customers and business away from Automatic Ice. And it is doing so by attempting
to disparage and tear down the long-standing and hard-earned reputation that Automatic Ice enjoys
in its market in New Jersey.

It is difficult not to conclude that the void legal notices are being used to force blame on Automatic
Ice, to sully Automatic Ice with a false claim of breach, and to try to harm it in the marketplace.

At the same time, and knowing of the incredible financial hardship that the COVID-19 pandemic
has wreaked on the hospitality business, including Automatic Ice’s customers and thus Automatic
Ice, Hoshizaki has filed an unnecessary lawsuit – predicated on the same illogical and inaccurate
claim of breach of an expired agreement –forcing Automatic Ice to now incur attorney’s fees.

As much as it was bewildered by the decision not to enter into a new distributor agreement,
Automatic Ice was and remains willing to discuss resolution of any obligations owed by the parties
to each other. But it does not wish to do so at a time when Hoshizaki is unfairly undermining and

2
 The “Notice of Termination,” like the earlier improper February 19, 2021 “Notice of Delinquency”
implies that multiple “breaches” occurred; both letters references a “breach” that “includes, but is
not limited to” failure to make payment. Putting aside the absence of any agreement to be breached,
other than a claim of non-payment, what other alleged “breach” does Hoshizaki have in mind? We
ask that Hoshizaki confirm in writing that it is not alleging any other “breach” as of February 19,
2021, apart from a payment issue, or if it is, to provide specific written notice of the basis for such
claim.


16366761v1
damaging Automatic Ice’s customer relationships, and holding the sword of improper litigation over
its head. We request that Hoshizaki immediately desist from its unfair competition in the
marketplace, confirming in writing that it will not be repeating inaccurate claims about
Automatic Ice, and that it dismiss the lawsuit it has filed, which is based on a breach claim
that is a logical impossibility. It may dismiss the lawsuit without prejudice if it wishes.

When Hoshizaki maintains its improper position, claiming a termination that was impossible and a
breach that could not have occurred, it also presents practical impediments to discussing resolution.
Concluding their business relationship for the mutual benefit of both parties will require a good faith
and cooperative discussion about the various business issues involved. This cooperative aspect is
especially important since there are provisions in the expired agreement (e.g., Section 18.2
concerning inventory), that simply do not apply or make sense given the length of time since the
agreement’s expiration and the parties’ practice during the post-expiration period.

Lastly, as noted in my e-mail, any claim arising out of or related to the expired Distribution
Agreement, except as to payment due from Automatic Ice, is subject to mandatory arbitration. Such
claims would include the improper claim of breach and a determination of the status of the
Agreement’s expiration as of January 1, 2020. It would also include claims for unfair competition
associated with inaccurate and disparaging statements by Hoshizaki representatives about Automatic
Ice and its alleged breach or default, including the false claim that the distributorship was terminated
because of some failure to perform by Automatic Ice.

Once the lawsuit has been dismissed and we have written confirmation from Hoshizaki that it will
desist from inaccurate claims and disparagement of Automatic Ice, I would suggest that we arrange a
time for a business-focused meeting or call between the parties. 3 There are a number of issues,
including the disposition of inventory on-hand and the status of warranties on parts and labor, that
will best be addressed by the kind of cooperative discussion I have suggested.

As it has previously, Automatic Ice will continue to reserve all of its rights, claims and defenses,
whether under Georgia law or otherwise.




3
 At that point, to the extent Hoshizaki still believes a pre-negotiation agreement of some sort is
required to permit open discussion of resolution, Automatic Ice remains willing to enter into one.


16366761v1
With kind regards, I remain,


                               Sincerely yours,

                               ARNALL GOLDEN GREGORY LLP

                               /s/ Andrew B. Flake
                               andrew.flake@agg.com


cc:      Client




16366761v1
Exhibit C – Arbitration Clause of Distributor Agreement
(Distributor Agreement between Claimant and Respondent dated January 1, 2019)
Exhibit D – Distributor Agreement
